Exhibit 10.4

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into by and between Harry
Stylli (“Stylli”) and Molecular Insight Pharmaceuticals, Inc. (the “Company”).

1. Services: Stylli shall provide consulting services to the Company in the
areas of overall management of the Company and strategic business planning, and
Stylli shall be referred to as the Company’s Chief Restructuring Officer (“CRO”)
and President; provided, however, that Stylli shall not be considered the
Company’s “principal executive officer” for purposes of SEC reporting. Stylli
shall report directly to the Company’s Board of Directors (“Board”).

2. Independent Contractor: Stylli shall work for the Company as a consultant and
independent contractor, and shall not be an employee of the Company. As an
independent contractor, Stylli shall be permitted to engage, subject to the last
sentence of this Section, in other work, endeavor, or employment during the term
of this Agreement; provided that Stylli may not work or become employed by a
person or entity that is engaged in a business that is competitive with the
Company’s business. Stylli represents and agrees that during the term of this
Agreement his business activities in addition to those specified in this
Agreement are those described on Exhibit A attached hereto. Stylli shall notify
the Company in writing if he takes on additional business activities during the
term of this Agreement.

3. Term: The term of this Agreement shall be from December 8, 2010 to
September 1, 2011, unless the term is extended in a writing signed by both
Stylli and by an authorized representative of the Company, or unless the term is
earlier ended pursuant to the provisions of this Agreement.

4. Board seat: Stylli will continue to be a member of the Board and eligible for
nomination for re-election to the Board when his current term as a Board member
expires.

5. Cash compensation: The Company shall pay Stylli a fee for his services during
the term of this Agreement in an amount equal to $3,000.00 per each day worked.
These fees shall be payable bi-monthly and, because Stylli is an independent
contractor, shall not be subject to any deductions or withholding. Stylli agrees
to file all required tax returns and pay all required taxes, social security and
other governmental charges with respect to his compensation under this Agreement
and agrees to indemnify and hold harmless the Company for any claim by a taxing
or other governmental authority arising from his alleged failure to completely
do so.

6. Benefits: As a consultant, Stylli will not be entitled to participate in the
insurance and other benefit plans that are offered by the Company to its
employees. However, Stylli will be entitled to coverage under the Company’s
existing D&O insurance policy, D&O tail policy and any future D&O policy.

 

Page 1



--------------------------------------------------------------------------------

7. Expenses: The Company will reimburse Stylli for normal business expenses
incurred by him in accordance with the Company’s customary policies.

8. No Severance Benefits: Either Stylli or the Company may terminate this
Agreement upon thirty (30) days prior written notice for any reason whatsoever,
in which case Stylli is not entitled to any severance benefits.

9. Confidentiality: Stylli will be required, as a condition to the provision of
services, to sign the Company’s Confidentiality Agreement in the form attached
hereto as Exhibit C.

10. Indemnification: The Company shall defend and indemnify Stylli, to the
fullest extent permitted by law, from and against any and all liability, loss,
damages or expenses incurred as a result of, arising out of, or in any way
related to, Stylli’s services under this Agreement. The Company’s obligations
under this Section shall survive the termination of this Agreement.

11. Modification: This Agreement supersedes any and all prior agreements or
understandings on the subject matter, and cannot be modified or amended except
in a writing signed by Stylli and by an authorized representative of the
Company.

12. Arbitration: Any dispute arising out of or regarding an alleged breach of
this Agreement shall be resolved through final and binding arbitration. The
arbitration shall by a single arbitrator selected from the JAMS panel of
arbitrators and shall be conducted in accordance with the rules and procedures
of the JAMS then in effect. The arbitration shall take place in San Diego
County, California. The decision and award of the arbitrator shall be final and
binding. The prevailing party in any such arbitration shall be entitled to
recover his or its reasonable attorney’s fees and costs incurred in connection
with the arbitration.

13. Successors and Assigns: This Agreement shall be binding on Stylli and the
Company, and the Company’s successors and assigns (whether by way of sale,
transfer, reorganization, merger, consolidation, or otherwise).

AGREED:

 

/s/ Joseph Limber

Joseph Limber,

   Chairman of the Board of Directors of    Molecular Insight Pharmaceuticals,
Inc.   

Dated:  

12/9/10

  

/s/ Harry Stylli

Harry Stylli

  

Dated:  

12/09/10

  

 

Page 2